
	
		I
		112th CONGRESS
		2d Session
		H. R. 5303
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2012
			Mr. Royce (for
			 himself, Mr. Berman,
			 Mr. Engel,
			 Mr. Burton of Indiana,
			 Mr. Chabot,
			 Mr. Deutch,
			 Mr. Manzullo,
			 Mr. Poe of Texas, and
			 Mr. Rothman of New Jersey) introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To amend the Foreign Assistance Act of 1961 to limit
		  assistance to the Palestinian Authority.
	
	
		1.Short titleThis Act may be cited as the
			 Palestinian Peace Promotion and Anti-Incitement
			 Act.
		2.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)the Palestinian
			 Authority has not fully lived up to its prior agreements with Israel to end
			 incitement; and
			(2)the Palestinian Authority should do more to
			 prepare the Palestinian people for peace with Israel.
			3.Limitation on
			 assistance to the Palestinian AuthorityChapter 1 of part III of the Foreign
			 Assistance Act of 1961 is amended—
			(1)by redesignating
			 the second section 620J (as added by section 651 of Public Law 110–161) as
			 section 620M; and
			(2)by adding at the
			 end the following:
				
					620N.Limitation on
				assistance to the Palestinian Authority
						(a)Prohibition of
				fundsNo funds may be provided under this Act to the Palestinian
				Authority.
						(b)WaiverThe
				prohibition included in subsection (a) shall not apply if the President
				certifies in writing to the Speaker of the House of Representatives, the
				President pro tempore of the Senate, and the Committees on Foreign Affairs of
				the House of Representatives and Foreign Relations of the Senate that waiving
				such prohibition is important to the national security interests of the United
				States.
						(c)ReportWhenever the waiver authority pursuant to
				subsection (b) is exercised, the President shall submit to the Committee on
				Foreign Affairs of the House of Representatives and the Committee on Foreign
				Relations of the Senate a report detailing the justification for the waiver,
				the purposes for which the funds will be spent, and the accounting procedures
				in place to ensure that the funds are properly disbursed. Such report shall
				also detail the steps the Palestinian Authority has taken to arrest terrorists,
				confiscate weapons, and dismantle the terrorist infrastructure.
						(d)CertificationIf the President exercises the waiver
				authority under subsection (b), the Secretary of State shall certify and report
				to the Committees on Foreign Affairs of the House of Representatives and
				Foreign Relations of the Senate prior to the obligation of funds that—
							(1)the Palestinian
				Authority has established a single treasury account for all Palestinian
				Authority financing and all financing mechanisms flow through this account, no
				parallel financing mechanisms exist outside of the Palestinian Authority
				treasury account, and there is a single comprehensive civil service roster and
				payroll; and
							(2)the Palestinian
				Authority no longer engages in a pattern of incitement against the United
				States or Israel and is engaged in peace preparation activities aimed at
				promoting peace with the Jewish State of Israel.
							(e)DefinitionsIn
				this section:
							(1)IncitementThe term incitement means any
				of the following that is sponsored, supported, or directed by officials or
				employees of the Palestinian Authority or Palestinian Authority-controlled,
				sponsored, or supported electronic, broadcast, and print media, schools,
				mosques, and institutions:
								(A)Statements, media,
				communication, or other activities against any religion, ethnicity, or
				nationality.
								(B)Advocacy,
				endorsement, or glorification of violence, martyrdom, or terrorism.
								(C)Endorsement,
				glorification, honor, or other memorialization of any person or group that has
				advocated, sponsored, or committed acts of terrorism, including the naming
				after or dedication to such person or group of any school, community center,
				camp, stadium, public square, street, land, landmark, waterway, or other
				facility.
								(2)Peace
				preparation activitiesThe
				term peace preparation activities means Arabic-language
				communications and educational activities sponsored by the Palestinian
				Authority, which are communicated or administered via electronic, broadcast and
				print media, schools, mosques and statements by government officials that may
				include the following:
								(A)Public
				acknowledgments of the State of Israel’s right to exist as a Jewish
				state.
								(B)Firm public
				commitments to and endorsements of peaceful co-existence with the Jewish State
				of Israel.
								(C)Production,
				distribution, and public display via all media platforms, schools, mosques,
				educational materials and elsewhere of maps that show the State of Israel
				existing as Israel side-by-side with Palestine
				and halting all production, distribution, or public display of maps that do not
				include a state of Israel; and
								(D)renouncing any and
				all future rights or claims to commit acts of violence against
				Israel.
								.
			
